DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) is acknowledged.
Note:  In claim 1 for grammatical correctness, the leading “as” in front of “N-terminal” and “C-terminal” should be amended to --the-- as there is only one such for each for said peptide.
	Claims 1, and 9-19 are pending and examined on the merits after amendment.
Allowable Subject Matter
	In claim 1, at a minimum the amended claim now drawn to the ELP domain comprising [the amino acid sequence of] SEQ ID NO: 19 was not found to be reasonably taught or suggested by the prior art of record based on a review of the sequence database search thereof.  The prior art of record is deemed the closest art thereto.

Claim Rejections - 35 USC § 112(b) – Indefiniteness, Based on Amendment
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
1.	In claim 1, the claim language “the ELP domain comprises SEQ ID NO: 19” does identify that such is --the amino acid sequence of-- SEQ ID NO: 19, thereby rendering the claim indefinite as not identifying what, within SEQ ID NO: 19 constitutes the scope of the claim language, even if such may be assumed to be the full amino acid sequence thereof.  Appropriate correction is required.
	2.	In claim 10, the term “about” and 50-100 no longer bears antecedent basis after amendment as the peptides are now fully defined and specific kDa weights that set.  Appropriate amendment – if support be present – or cancellation of the claim as arguably unnecessary now may be considered.  Alternatively if the weight is not exactly known, simply amending the claim, to e.g. narrower version of claim 1 peptide options for fusion may be considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654